Citation Nr: 0408454	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  04-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for fibromyalgia.

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





REMAND

The veteran had active duty from February 1979 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

On her substantive appeal form, the veteran indicated that 
she desired to appear at a hearing to be held in Washington, 
DC.  Such a hearing was scheduled and the veteran notified of 
the time and place.  She then submitted a timely request to 
have a hearing before a Veterans Law Judge in Nashville, 
Tennessee.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to her claim, 
including affording her with a hearing if she so desires.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003).  
She has a right to a hearing on appeal before a Veterans Law 
Judge for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Veterans Law 
Judge.  This hearing is to be scheduled 
in accordance with applicable law and 
regulations.  All communications with the 
veteran regarding the scheduling of the 
hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


